Response to Declaration
The Declaration of Dr. Yu Zhu under 37 CFR 1.132 filed 1 July 2022 is insufficient to overcome the rejection of claim 1 based upon the prior art combination including Veith, Yu and Ye as set forth in the last Office action because:  While the data submitted is appreciated, the claim are not reasonably commensurate in scope with the data shown in a manner which could establish criticality for the claimed electrolyte in the form of unexpected results.  
The Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.
In the instant case, the claims cannot be taken to be commensurate in scope with the Examples as alleged for at least the reason that the independent claim does not specify the ceramic material, the electrolyte, the polar solvent or the size of the filler material and the ranges claimed are not commensurate with the results shown.  Nowhere in the instant Examples shown or evaluated in the specification in a manner which would support a composition such as an aqueous solvent with a sodium electrolyte and 10cm long hollow zirconia tubes (which is embraced by the claimed formula) to have properties which would be desirable and/or unexpected in a manner which could give the claimed range a secondary consideration to overcome the asserted obviousness.
The claimed range of ionic conductivities (down to 5 mS/cm) includes the comparative examples of the silica nanoparticles, and nowhere in the instant claims do the alleged critical values of viscosity or electrolyte density appear.   Further, it is noted that some of the references discussed in the affidavit (articles citations 2 and 3) are not of record and their relevancy has not yet been determined.  Applicant is reminded of the duty to disclose relevant publications in an Information Disclosure Statement.  Therefore, the rejection of record is maintained.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723